Title: To Thomas Jefferson from John C. Ogden, 7 February 1799
From: Ogden, John C.
To: Jefferson, Thomas



Sir.
Litchfield Connecticut Feby 7th 1799

I knew that you would pardon a liberty I take in sending this, with its Contents—Since my arrival in this Town I have found the Superior Court in session, and a large number of my old acquaintance. I am a lodger in an inn, which is the home also of Gideon Granger Esqr. of Suffield in this State, who is attending the court as a lawyer.
My acquaintances all agree that the rancor of party against those called republicans has cooled, since the eight percent. premium for the loan. The people are more moderate, and susceptible of proper impressions.
Many publications in the Aurora have reached Connecticut, within four weeks, which have opened the eyes of the dispassionate. My friends in Philadelphia furnished me with many publications upon our affairs as a nation, in particular with Mr Gallatins book upon foreign intercourse. These have been already put into such hands by me, as will circulate them into various parts of the State. It is to be lamented that Mr Nicholas’s pamphlet was not finished by Mr James Carey before I left the city, as I should have brought a number for my countrymen here. If the gentlemen of my acquaintance accord with me in opinion, they will pass immediately to me whatever they think to be useful. They may depend that nothing shall be lost. My residence will be here until the rising of Congress in March. It will confer a favor, if they will honor me with their communications without hesitation or reserve.
The register is sent, that as large catalogues, of our citizens as possible may be appealed to, in order to find such persons as may be proper from their offices or principles to receive information, by letters or otherwise—As the press is shackled, there can be no immorality, in puting the party who are thus unjust and arbitrary, to the expence of receiving information, by letters for which they must pay postage—A repetition of such addresses, will lead to the opening of the presses sooner than argumentation, upon the liberty, & privilege, of a free press.
The dot in the list of representatives is for firm republicans and the -m, for moderate men. Communications to such ought to be franked—When my acquaintance arrives from the cell he would gladly devote a large part of his time to enlightening the people of Connecticut.
Mr Granger is possessed of a large estate, but owes the State for  some lands purchased not long since—After he began his numbers, he saw that the party would seek to destroy his family and property if he persisted. and as there was not so immediate a demand for his strictures, he postponed the design, but it is not abandoned.—
My request is, that you would not answer this letter. If any thing worthy our attention as a family has offered itself, and you would condescend to send it by your letter in such form as I might shew to my mother in law and her friends, we shall be honored indeed.
My interview afforded the clue to our wishes and we have no doubt of your readiness to communicate whatever will convince this State or nation of your readiness to serve so venerable a Lady as Mrs Wooster, or do honor to so distinguished a soldier & patriot as General Wooster.
The honor of this is reserved for you, and the good disposition already exhibited, or any future services shall never be forgotten.
I am Dr Sir Your devoted servant

John C. Ogden—

